 Case 1:19-cv-01712-CFC Document 18 Filed 08/06/20 Page 1 of 4 PageID #: 119




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

ANCORA TECHNOLOGIES, INC.,

                          Plaintiff,

                   V.
                                              Civil Action No. 1: 19-cv-0 1712-CFC
LENOVO GROUP LTD.,
LENOVO {UNITED STATES) INC.,
and MOTOROLA MOBILITY, LLC,

                          Defendants.



                           MEMORANDUM ORDER

      Plaintiff Ancora Technologies, Inc. has sued Lenovo Group Ltd., Lenovo

(United States) Inc., and Motorola Mobility, LLC, alleging direct infringement of

U.S. Patent No. 6,411,941 (the #941 patent). D.I. 1. Pending before me is a

motion to dismiss for failure to state a claim filed by Lenovo (United States) Inc.

and Motorola Mobility, LLC (collectively, Defendants) pursuant to Federal Rule of

Civil Procedure 12(b)(6). D.I. 9.

      The #941 patent is titled "Method of Restricting Software Operation Within

a License Limitation." Despite asserting a patent that claims only methods,

Ancora does not identify an accused process or allege how Defendants practice the

steps of the claimed method. Instead, Ancora alleges that certain "Accused

Products" infringe the patent.
 Case 1:19-cv-01712-CFC Document 18 Filed 08/06/20 Page 2 of 4 PageID #: 120




       To add to the confusion, in paragraph 24 of the Complaint, Ancora first

expressly defines Accused Products as five smartphones made by Defendants and

then expressly defines the term to mean "products which infringe the [#]941 patent

[and which] include, but are not limited to" the five smartphones, D.I. 1 ,I 24; but

in paragraph 25 of the Complaint, Ancora alleges that the Accused Products

"include servers/software" utilized by Defendants and "other devices and

technology" that receive software updates from Defendants, D.I. 1 ,I 25. In

addition to contradicting itself with regard to the identity of the Accused Products,

Ancora suggests at times in the Complaint that each Accused Product by itself

infringes the patent, D.I. 1 ,I,I 24, 26; but at other times, it suggests that multiple

devices programmed to act in concert are required to effectuate infringement of the

patent, D.I. 1 ,I,I 25, 34, 36.

       Ancora also fails to identify which components of the Accused Products

correspond to which elements of the asserted method patent. For example, the

#941 patent claims "agent," "program," and "verification structure" elements, and

steps of"selecting a program" and "acting on the program." #941 patent at claim

1. But the Complaint does not match these limitations to components and

functions of the Accused Products. And finally, Ancora does not allege either that

Defendants perform every step of the claimed method or that Defendants directed

or caused third parties to perform the claimed method. See Akamai Techs., Inc. v.


                                            2
 Case 1:19-cv-01712-CFC Document 18 Filed 08/06/20 Page 3 of 4 PageID #: 121




Limelight Networks, Inc., 692 F.3d 1301, 1307 (Fed. Cir. 2012) ("[T]he accused

infringer must perform all the steps of the claimed method, either personally or

through another acting under his direction or control.").

      In short, these confusing and contradictory allegations are too vague to

provide Defendants with fair notice of how they infringe the methods claimed by

the #941 patent. Ondeo Nalco Co. v. EK.A Chems., Inc., No. Civ.A.01-537-SLR,

2002 WL 1458853, at *1 (D. Del. June 10, 2002). Accordingly, Ancorahas failed

to state a claim under Rule 12(b)(6). Helios Streaming, LLC v. Vudu, Inc., Civ.

No. 19-1792-CFC/SRF, 2020 WL 3167641, at* 1 (D. Del. June 15, 2020)

(dismissing complaint that "did not explain how Defendant's products or actions

infringed the patents and therefore did not provide adequate notice that

Defendant's products or actions constituted or caused infringement of the

patents").

      NOW THEREFORE, at Wilmington this Sixth day of August in 2020, IT

IS HEREBY ORDERED that:

      1. Lenovo (United States) Inc. and Motorola Mobility, LLC' s Motion to

             Dismiss the Complaint for Failure to State a Claim (D.I. 9) is

             GRANTED;and

      2. Plaintiff shall have until September 8, 2020 to file an amended

             complaint. If no amended complaint is filed by that date, the Clerk of the


                                             3
Case 1:19-cv-01712-CFC Document 18 Filed 08/06/20 Page 4 of 4 PageID #: 122




       Court will be directed to dismiss Lenovo (United States) Inc. and

       Motorola Mobility, LLC as parties to this case.




                                      4
